Bloodwobth, J.
1. The court did not err in overruling the demurrer to the indictment.
2. For no reason alleged are the excerpts from the charge of which complaint is made in grounds 4, .5, and 6 of the amendment to the motion for a new trial erroneous.
3. The evidence to which objection is made in special ground 7 of the motion for a new trial is both material and relevant, and is not inadmissible because prejudicial. Cowart v. State, 30 Ga. App. 289 (117 S. E. 663).
4. The evidence set out in ground 8 of the motion for a new trial; even if it be conceded that “the same was not admissible,” is not of such probative force that its admission could have injured the cause of plaintiff in error.
5. This being the prosecution of an accessory before the fact, the indictment, the verdict, and the sentence of the principal were properly admitted in evidence.
6. There was ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.